Sears-Collins, Justice,
concurring.
I agree with the majority. I write separately to express my views on this subject.
OCGA § 19-10-1 provides criminal penalties for the abandonment of a dependent child by either parent, including the specific provision that when a father is convicted of abandoning a child born out of wedlock, “the father may be required by the court to pay the reasonable medical expenses paid by or incurred on behalf of the mother due to the birth of the child.” Coxwell argues that since the action against him was a civil paternity action, not a criminal abandonment action, any relief awarded must be based solely on the civil statute, OCGA § 19-7-24, which does not specifically provide for the recovery of pregnancy or birth-related expenses.
As noted by the majority, however, § 19-7-24 does mandate “the joint and several duty of each parent of a child born out of wedlock to provide for the maintenance, protection, and education of the child . . . .” It is generally understood that proper prenatal care is critical to assist a woman in meeting the demands of pregnancy, labor, and childbirth and to ensure that the young are protected from birth complications and abnormalities. If a child’s mother has no prenatal care, that child’s life can be an uphill climb. He or she has a greater risk of mental retardation, cerebral palsy, and even death. Special education and health care services for these children are costly to taxpayers.
A healthy pregnancy and birth are essential for a healthy child. Therefore, the conclusion is inescapable that the duty to provide for a child’s maintenance and protection incorporates expenses incurred by the mother due to pregnancy and birth. This is especially true in view of (a) changing family roles and the modern economic partnership concept of parenthood, (b) growing recognition that the relationship between a father and his child is important for more reasons than the provision of food, clothing, and shelter, and (c) efforts in recent years to eliminate sex discrimination.
Today, child support means more than the obligation to pay money because of a court order. Rather, it is viewed as the intrinsic, *447natural, and moral responsibility of both parents, be they married or not, to provide for the emotional, spiritual, and economic needs of their dependent children. The change in the legal landscape on this issue is evident from OCGA § 19-10-1, as well as from recently enacted statutes recognizing that a husband may be entitled to alimony (OCGA § 19-6-1), and allowing a wife to obtain and control separate property (OCGA § 19-3-9).
The care of children is an invaluable gift that must be bestowed by both parents not only to ensure the survival of the next generation, but also to provide the basis for that generation to raise the following one. Such a glorious succession must be made to work. Otherwise, the consequences for individuals and society will be devastating. To relieve the father in this case of any responsibility for the financial burden of bringing his child into the world would be to step back towards a time when fathers bore no responsibility at all to children born out of wedlock, instead of forward into a time of shared parental responsibility.